FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS March 29, 2019
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                     No. 18-6125
                                                (D.C. No. 5:16-CV-00153-HE)
 REAL PROPERTY LOCATED AT                                W.D. Okla.
 3347 CHARTREUSE WAY,
 HOUSTON, TEXAS,

           Defendant,
 ________________________

 FABROSE COMPANY NIGERIA,
 LTD., doing business as Fabross
 Property Ventures,

           Claimant,
 ________________________

 KEN EJIMOFOR EZEAH

              Movant - Appellant.


                           ORDER AND JUDGMENT *


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      The appellant in this matter, Ken Ezeah, pleaded guilty to conspiracy to

commit wire fraud, in violation of 18 U.S.C. § 1349. 1 See United States v. Ezeah,

738 F. App’x 591, 592 (10th Cir. 2018). The United States filed a parallel civil

forfeiture action against real property located at 3347 Chartreuse Way in Houston,

Texas, alleging the property was purchased with proceeds from the conspiracy

and was used by Ezeah to facilitate the conspiracy. The record owner of the

property was Fabrose Company Nigeria, Ltd., d/b/a Fabross Property Ventures.

      Notwithstanding a waiver in the plea agreement of Ezeah’s right to

challenge the forfeiture of any assets derived from the proceeds of the scheme,

Ezeah filed a motion to dismiss the civil forfeiture action. The district court

denied Ezeah’s motion, concluding he lacked standing to participate in the

forfeiture action because he did not file a timely claim and because he waived his

rights to challenge the forfeiture action in his plea agreement. The district court


      1
      Ezeah’s direct appeal was dismissed by this court because the plea
agreement contained an enforceable appeal waiver. United States v. Ezeah, 738
F. App’x 591, 595 (10th Cir. 2018).

                                         -2-
entered judgment in favor of the United States on June 20, 2018, and Ezeah filed

this appeal on July 2, 2018.

      As the government correctly states, Ezeah is a non-party to the civil

forfeiture action 2 and thus he lacks standing to challenge any judicial rulings

related to that action. Marino v. Ortiz, 484 U.S. 301, 304 (1988) (“The rule that

only parties to a lawsuit, or those that properly become parties, may appeal an

adverse judgment, is well settled.”). Accordingly, this appeal is dismissed.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




      2
        Ezeah did not file a motion to intervene in the civil forfeiture action. For
this reason, we held that his attempt to immediately appeal the denial of his
motion to dismiss was premature. United States v. Real Property Located at 3347
Chartreuse Way, Houston, Tx, No. 18-6109 (10th Cir. June 21, 2018).

                                         -3-